Case 7:20-cv-00636-TTC-RSB Document 7 Filed 12/29/20 Page 1 of 1 Pageid#: 53
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JASON SEAN SHARPE,                                 Civil Action No. 7:20-cv-00636
      Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 HAROLD CLARKE, et al,                              United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 24, 2020, the court directed plaintiff to submit within 20 days from

the date of the order an inmate account form and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. On November 19, 2020 plaintiff submitted monthly inmate account

statements; however, only one of the required six-month statements was included, leaving the

months of April, May, July, August, and September left to submit. On November 24, 2020, the

court gave plaintiff one last opportunity to cure the deficiencies by sending the required monthly

statements, as well as the trust officer’s signature. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court will dismiss this action without prejudice and strike the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 29th day of December, 2020.

                                               ________/s/ Thomas T. Cullen_________
                                                     United States District Judge
